 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DEWAYNE LEE TURNER,                         No. 2:19-cv-0416 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    SACRAMENTO CITY FIRE DEPT., et
      al.,
15
                          Defendants.
16

17
            Plaintiff is a state prisoner proceeding pro se with this civil rights action pursuant to 42
18
     U.S.C. § 1983. Together with his complaint, he has filed an application to proceed in forma
19
     pauperis.
20
            Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §
21
     1915(a). Accordingly, the request to proceed in forma pauperis will be granted.
22
            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§
23
     1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
24
     accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
25
     the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
26
     forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments
27
     of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
28
                                                         1
 1   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 2   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 3   § 1915(b)(2).

 4   I.      Screening Requirements

 5           “[T]he court shall dismiss the case at any time if the court determines that ... the action or

 6   appeal (i) is frivolous or malicious; (ii) fails to state a claim upon which relief may be granted; or

 7   (iii) seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

 8   1915(e)(2)(B)(i)–(iii). This provision applies to all actions filed in forma pauperis, whether or not

 9   the plaintiff is incarcerated. See Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000); see also

10   Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (per curiam).

11   II.     Pleading Standard

12           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

13   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

14   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source of

15   substantive rights, but merely provides a method for vindicating federal rights conferred

16   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

17           To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a

18   right secured by the Constitution or laws of the United States was violated and (2) that the alleged

19   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

20   U.S. 42, 48 (1988); Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).
21           A complaint must contain “a short and plain statement of the claim showing that the

22   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

23   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

24   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

25   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

26   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial
27   plausibility demands more than the mere possibility that a defendant committed misconduct and,

28   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.
                                                           2
 1   III.   Plaintiff’s Allegations

 2          As best as the Court can determine, plaintiff’s claims arose prior to his incarceration. He

 3   brings this action for damages and injunctive relief against the “Sacramento City Police Dispatch

 4   Unit” of the “Sacramento City Police Officers,” “fire men” of the “Sacramento [City and/or

 5   County] Fire Department,” and “ambulance paramedics” of “Sacramento Ambulance

 6   Transportation.”

 7          Plaintiff’s allegations may be fairly summarized as follows:

 8          Plaintiff’s first claim is for “false imprisonment.” In support of this claim, plaintiff alleges

 9   that, on an unspecified date, he was arrested for driving under the influence (“DUI”) even though

10   he was not driving his car or even inside of a parked car at the time. The arresting officers

11   dispatched the fire department and paramedics, who took plaintiff to Kaiser Hospital. Plaintiff

12   remained at the hospital for one hour before he was discharged. Several months later, plaintiff

13   went to court for a misdemeanor and, there, first learned of the DUI charge. Because of this

14   charge, his license was suspended, and he was “wrongfully sentenced.”

15          Plaintiff’s second claim is for “victim of false identity.” He alleges that he did not enable

16   or abet “a police officer to have a label of false identity upon my arrest or criminal record. It’s

17   because I was incarcerated at the time of the identity theif [sic]. I’m a victim of false identity.”

18          Plaintiff’s third and final claim is for “disciplinary proceedings.” He claims that he had a

19   “2620 P.C. Proceedings Hearing in the Sacramento courthouse” to determine if he was a danger

20   to himself or others. Plaintiff was not released to the community “[due] to the attorney only and
21   by his words I was sent to the hospital of mental health restraints.”

22   IV.    Discussion

23          A.      “Short and Plain Statement of the Claim”

24          Rule 8 of the Federal Rules of Civil Procedure mandates that a complaint include a “short

25   and plain statement of the claim,” Fed. R. Civ. P. 8(a)(2), and that each allegation “be simple,

26   concise, and direct.” Fed. R. Civ. P. 8(d)(1). A complaint that is so confusing that its “'true
27   substance, if any, is well disguised’” may be dismissed for failure to satisfy Rule 8. Hearns v. San

28   Bernardino Police Dep’t, 530 F.3d 1124, 1131 (9th Cir. 2008) (quoting Gillibeau v. City of
                                                         3
 1   Richmond, 417 F.2d 426, 431 (9th Cir. 1969)); see also McHenry v. Renne, 84 F.3d 1172, 1180

 2   (9th Cir. 1996) (“Something labeled a complaint but written ... prolix in evidentiary detail, yet

 3   without simplicity, conciseness and clarity as to whom plaintiffs are suing for what wrongs, fails

 4   to perform the essential functions of a complaint.”); Nevijel v. N. Coast Life Ins. Co., 651 F.2d

 5   671, 673-74 (9th Cir. 1981) (affirming a dismissal with prejudice for failure to comply with Rules

 6   8(a) and 8(e), finding that both the original complaint and an amended complaint were “verbose,

 7   confusing and conclusory”).

 8          Plaintiff’s complaint does not comply with the standards of Rule 8 in that it fails to clearly

 9   articulate the facts giving rise to any claim. Because his allegations are vague and conclusory, the

10   complaint is subject to dismissal.

11          B.      Linkage

12          Related to the foregoing, under § 1983, the plaintiff must demonstrate that each named

13   defendant personally participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77

14   Simmons v. Navajo County, 609 F.3d 1011, 1020-21 (9th Cir. 2010); Ewing v. City of Stockton,

15   588 F.3d 1218, 1235 (9th Cir. 2009). Liability may not be imposed on supervisory personnel

16   under the theory of respondeat superior. Iqbal, 556 U.S. at 676-77. Supervisory personnel may

17   only be held liable if they “participated in or directed the violations, or knew of the violations and

18   failed to act to prevent them,” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); accord Starr v.

19   Baca, 652 F.3d 1202, 1205-08 (9th Cir. 2011), cert. denied, 132 S. Ct. 2101 (2012).

20          Plaintiff names several individual defendants—albeit not by name (e.g., “fire men”)—but
21   he has not alleged any facts indicating that the individual defendants personally participated in the

22   alleged deprivation of constitutional rights; knew of the violations and failed to act to prevent

23   them; or promulgated or “implemented a policy so deficient that the policy ‘itself is a repudiation

24   of constitutional rights’ and is ‘the moving force of the constitutional violation.’” Hansen v.

25   Black, 885 F.2d 642, 646 (9th Cir. 1989).

26          Accordingly, plaintiff's allegations fall short of what is necessary to give rise to a
27   cognizable claim for relief under section 1983 against any of the individual defendants.

28   ////
                                                        4
 1          C.      Liability for Entity Defendants

 2          In addition, plaintiff’s claims against the entity defendants are not cognizable as pled.

 3   “Section 1983 creates a private right of action against individuals who, acting under color of state

 4   law, violate federal constitutional or statutory rights.” Devereaux v. Abbey, 263 F.3d 1070, 1074

 5   (9th Cir. 2001). “Persons” who may be sued under Section 1983 are state and local officials sued

 6   in their individual capacities, private individuals and entities which act under color of state law,

 7   and/or the local governmental entity itself. Vance v. Cty. of Santa Clara, 928 F. Supp. 993, 995-

 8   96 (N.D. Cal. 1996). Departments of municipal entities, however, are not “persons” subject to suit

 9   under Section 1983 and, therefore, a local law enforcement department is not a proper party.

10   Vance, 928 F. Supp. at 996 (“Naming a municipal department as a defendant is not an appropriate

11   means of pleading a § 1983 action against a municipality.”) (citation omitted); Powell v. Cook

12   Cty. Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993) (“Section 1983 imposes liability on any ‘person’

13   who violates someone’s constitutional rights ‘under color of law.’ Cook County Jail is not a

14   ‘person.’”).

15          A county jail or a local police department is not a “person” subject to suit under Section

16   1983. See e.g., United States v. Kama, 394 F.3d 1236, 1239 (9th Cir. 2005) (“[M]unicipal police

17   departments and bureaus are generally not considered ‘persons’ within the meaning of section

18   1983.”); Rodriguez v. Cty. of Contra Costa, 2013 WL 5946112 at *3 (N.D. Cal. Nov. 5, 2013)

19   (citing Hervey v. Estes, 65 F.3d 784, 791 (9th Cir. 1995)) (“Although municipalities, such as

20   cities and counties, are amenable to suit under Monell [v. Dep't of Social Servs., 436 U.S. 658
21   (1978)], sub-departments or bureaus of municipalities, such as the police departments, are not

22   generally considered “persons” within the meaning of § 1983.”); Nelson v. Cty. of Sacramento,

23   926 F. Supp. 2d 1159, 1170 (E.D. Cal. 2013) (dismissing Sacramento Sheriff’s Department from

24   section 1983 action “with prejudice” because it “is a subdivision of a local government entity,”

25   i.e., Sacramento County).

26          A local government is liable for an injury under § 1983 under three possible theories. See
27   Clouthier v. County of Contra Costa, 591 F.3d 1232, 1249 (9th Cir. 2010), overruled on other

28   grounds by Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc)). First, a local
                                                        5
 1   government may be liable if “execution of a government’s policy or custom, whether made by its

 2   lawmakers or by those whose edicts or acts may fairly be said to represent official policy,

 3   inflict[ed] the injury.” Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694

 4   (1978). Second, a local government can fail to train employees in a manner that amounts to

 5   “deliberate indifference” to a constitutional right, such that “the need for more or different

 6   training is so obvious, and the inadequacy so likely to result in the violation of constitutional

 7   rights, that the policymakers of the city can reasonably be said to have been deliberately

 8   indifferent to the need.” City of Canton v. Harris, 489 U.S. 378, 390 (1989). Third, a local

 9   government may be held liable if “the individual who committed the constitutional tort was an

10   official with final policy-making authority or such an official ratified a subordinate’s

11   unconstitutional decision or action and the basis for it.” Gravelet-Blondin v. Shelton, 728 F.3d

12   1086, 1097 (9th Cir. 2013) (internal quotation marks and citation omitted).

13          D.      Habeas v. Civil Rights

14          Finally, plaintiff’s allegations suggest that he is being confined in violation of his

15   constitutional rights. Federal law opens two main avenues to relief on complaints related to

16   imprisonment: a petition for habeas corpus and a civil rights complaint. See Muhammad v. Close,

17   540 U.S. 749, 750 (2004). “[H]abeas is the exclusive vehicle for claims brought by state prisoners

18   that fall within the core of habeas corpus, and such claims may not be brought in a § 1983 [civil

19   rights] action.” Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (en banc). Nettles further

20   sets forth “the correlative rule that a § 1983 action is the exclusive vehicle for claims brought by
21   state prisoners that are not within the core of habeas corpus.” Id. That is, claims challenging “the

22   fact or duration of the conviction or sentence” are within the core of habeas, while claims

23   challenging “any other aspect of prison life” are properly brought as civil rights actions. Id. at

24   934. If success on a habeas petitioner’s claim would not necessarily lead to his immediate or

25   earlier release from confinement, the claim does not fall within “the core of habeas corpus” and

26   thus, is not cognizable under 28 U.S.C. § 2241. Id. at 935 (citing Skinner v. Switzer, 562 U.S. 521
27   (2012)).

28
                                                        6
 1          Although not entirely clear, plaintiff’s allegations suggest that his sentence violates his

 2   rights and that he should therefore be released. But insofar as plaintiff seeks speedier release as a

 3   result of the defendants’ alleged constitutional violations, his claims must be brought in a petition

 4   for writ of habeas corpus.

 5   V.     Conclusion

 6          Plaintiff’s complaint fails to state a claim on which relief may be granted. The Court will

 7   grant plaintiff an opportunity to file an amended complaint. Noll v. Carlson, 809 F.2d 1446, 1448-

 8   49 (9th Cir. 1987). If plaintiff does not wish to amend, he may instead file a notice of voluntary

 9   dismissal, and the action then will be terminated by operation of law. Fed. R. Civ. P. 41(a)(1)(A)(i).

10   Alternatively, plaintiff may forego amendment and notify the Court that he wishes to stand on his

11   complaint. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir. 2004) (plaintiff may

12   elect to forego amendment). If the last option is chosen, the undersigned will issue findings and

13   recommendations to dismiss the complaint without leave to amend, plaintiff will have an

14   opportunity to object, and the matter will be decided by a District Judge.

15          If plaintiff opts to amend, he must demonstrate that the alleged acts resulted in a deprivation

16   of his constitutional rights. Iqbal, 556 U.S. at 677-78. Plaintiff must set forth “sufficient factual

17   matter . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at

18   555 (2007)). Plaintiff should note that although he has been granted the opportunity to amend his

19   complaint, it is not for the purposes of adding new and unrelated claims. George v. Smith, 507 F.3d

20   605, 607 (7th Cir. 2007). Plaintiff should carefully review this screening order and focus his efforts
21   on curing the deficiencies set forth above.

22          Finally, plaintiff is advised that Local Rule 220 requires that an amended complaint be

23   complete in itself without reference to any prior pleading. As a general rule, an amended complaint

24   supersedes the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once an

25   amended complaint is filed, the original complaint no longer serves a function in the case. Id.

26   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement
27   of each defendant must be sufficiently alleged. The amended complaint should be clearly titled, in

28   bold font, “First Amended Complaint,” reference the appropriate case number, and be an original
                                                         7
 1   signed under penalty of perjury. Plaintiff’s amended complaint should be brief. Fed. R. Civ. P. 8(a).

 2   Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief

 3   above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted).

 4             Accordingly, it is HEREBY ORDERED that:

 5                  1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted;

 6                  2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action.

 7                       Plaintiff is assessed an initial partial filing fee in accordance with the provisions of

 8                       28 U.S.C. § 1915(b)(1). All fees shall be collected and paid in accordance with this

 9                       court’s order to the Director of the California Department of Corrections and

10                       Rehabilitation filed concurrently herewith.

11                  3. Within thirty (30) days from the date of service of this order, plaintiff must file either

12                       a first amended complaint curing the deficiencies identified by the Court in this

13                       order, a notice of voluntary dismissal, or a notice of election to stand on the

14                       complaint; and

15                  4. If plaintiff fails to file a first amended complaint or notice of voluntary dismissal,

16                       the Court will recommend the action be dismissed, with prejudice, for failure to

17                       obey a court order and failure to state a claim.

18
     Dated: November 18, 2019
19

20
21

22

23   /DLB7;
     DB/Inbox/Substantive/turn0416.scrn
24

25

26
27

28
                                                             8
